Case 2:18-cv-05631-FMO-JEM Document 125 Filed 09/13/21 Page 1 of 1 Page ID #:2673

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 18-5631 FMO (JEMx)                               Date     September 13, 2021
 Title             Cara C. Jones, et al. v. Bank of America, N.A., et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
            Gabriela Garcia                               None                          None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Sanctions or Dismissal


       Pursuant to the Court’s Order of July 7, 2021, the parties were required to complete a
settlement conference before the Honorable Carle M. Woehrle (Ret.) by no later than September
1, 2021. (See Dkt. 124, Court’s Order of July 7, 2021, at 1). No later than 24 hours after the
settlement, the parties were required to file a Status Report Re: Settlement, indicating whether the
case has settled. (See id. at 2).

       As of the filing date of this Order, a Status Report Re: Settlement has not been filed. (See,
generally, Dkt.). Accordingly, IT IS ORDERED THAT, no later than September 20, 2021, the
parties shall show cause in writing why sanctions should not be imposed for failure to comply with
the Court’s Order of July 7, 2021. Failure to submit a response to this Order by the deadline
set forth above shall result in the imposition of sanctions and/or dismissal of this action
for lack of prosecution and/or failure to comply with a court order. See Fed. R. Civ. P. 41(b);
Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962); Pagtalunan v.
Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

                                                                                  00     :     00
                                                         Initials of Preparer          gga




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 1 of 1
